IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 54 EAL 2018
                                                :
                      Respondent                :
                                                : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
              v.                                :
                                                :
                                                :
 DARNELL FOSTER,                                :
                                                :
                      Petitioner                :


                                          ORDER



PER CURIAM

      AND NOW, this 25th day of June, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:


            Did not the Superior Court err by ignoring the governing statute
            and due process protections that permit revocation only for a
            violation of specified conditions of probation, and by holding that
            [Petitioner’s] inappropriate offensive social media posting, that
            violated no condition of probation, warranted revocation?